Citation Nr: 1218513	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  He had a subsequent period of service in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a letter from the RO dated later in January 2008.

The Veteran was scheduled to appear at the North Little Rock RO to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this appeal must be remanded for further development.  Initially, the Board observes that the medical evidence of record indicates diagnoses of depression and PTSD.  See the VA treatment records dated January 2007.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans' Claims (Court) has held that a claim is not limited to the disabilities that a veteran (as a lay person without medical expertise) specifically lists but that service connection should be considered for any such related diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in consideration of the holding in Clemons, the Veteran's claim for service connection for PTSD has been restated accordingly.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In the present case, the Board notes that the evidence does not establish that the Veteran was in combat during service.  As there is no evidence in the available service records to establish that the Veteran was engaged in combat, his claimed in-service stressors must be independently corroborated.

The Board acknowledges that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Clearly, they are applicable here.

However, the Veteran has not alleged fear of hostile military or terrorist activity as a claimed PTSD stressor.  Rather, he contends that he incurred a psychiatric disorder to include PTSD due to witnessing the death of a fellow soldier in a truck accident at Fort Chaffee in May 1979 and witnessing a helicopter crash at Foot Hood, Texas in June 1987.  Accordingly, as the new PTSD regulations do not apply in the present appeal, and the Veteran did not serve in combat (and has not so contended), verification of the Veteran's role in these stressors must be undertaken.  

Service connection may be granted for disability resulting from either disease or injury incurred in active duty for training (ACDUTRA) service.  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

As indicated above, the Veteran's only confirmed active duty service was from June 1970 to December 1971.  The Veteran has asserted that he subsequently served in the Army Reserves from January 1973 to January 1992 and was on active duty/ACDUTRA at the time of the truck accident in May 1979 and the helicopter accident in June 1987.  See the Veteran's VA Form 9 dated March 2009 & the Veteran's statement dated November 2006.  To this end, the Veteran has submitted pay statements in order to corroborate such ACDUTRA service.

The Board observes that the January 2008 rating decision indicated that the RO had attempted to confirm the dates of the Veteran's ACDUTRA service.  However, a review of the claims file does not confirm that such an inquiry was undertaken.  Thus, the record does not make clear what the Veteran's specific ACDUTRA/INACDUTRA dates were.  The Board recognizes that some of the Veteran's service personnel records have been associated with his VA claims file; however, his periods of ACDUTRA have not been confirmed.  Accordingly, a determination of the exact dates of the Veteran's periods of ACDUTRA is essential to the outcome of his service connection claim.

Additionally, the Veteran has not been afforded an examination to ascertain if he has a psychiatric disorder to include PTSD that is related to his military service.  He must, therefore, be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD, or indeed any other psychiatric disability, that began during service or is otherwise related to his period of active service, including his purported involvement with the referenced stressors.  

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records custodians in an attempt to confirm the exact dates and status of the Veteran's military service with the Army Reserves to include the specific periods of ACDUTRA, INACDUTRA, or other service.  In this regard, a statement showing only retirement points will not suffice.  Also, all efforts should be made to obtain any missing service personnel records identified by these sources.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.  

2. Also, after obtaining the appropriate release of information forms where necessary, procure any records of outstanding psychiatric treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of treatment for, and/or evaluation of, a psychiatric disability that the Veteran may have received at the VA Medical Center in Little Rock, Arkansas since June 2008.  All such available documents should be associated with the claims file.

3. Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  

All psychiatric pathology shown on examination should be annotated in the examination report.  Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD, depression, or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed PTSD, depression, or other psychiatric disability shown on examination, had its clinical onset during service or is otherwise related to service, including the witnessing of the death of a fellow soldier in a truck accident at Fort Chaffee in May 1979 and the witnessing of a helicopter crash at Foot Hood, Texas in June 1987.  In answering this question, the examiner should identify the specific stressor(s) underlying any diagnosis of PTSD.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4. The Veteran should be advised that failure to appear for the requested examination without good cause could adversely affect his appeal.  38 C.F.R. § 3.655 (2011).
5. Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

